Citation Nr: 1241577	
Decision Date: 12/05/12    Archive Date: 12/12/12

DOCKET NO.  06-14 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, including as secondary to service-connected right shoulder disability.  

2.  Entitlement to service connection for a left shoulder disability, including as secondary to service-connected right shoulder disability.  

3.  Entitlement to a total rating by reason of individual unemployability due to service connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant (the Veteran)


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 1969.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a July 2005 rating decision of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied reopening claims of service connection for cervical spine and left shoulder disabilities; and of a February 2008 rating decision that denied TDIU.  

In March 2009, the case was remanded by the Board so to insure due process by completing compliance with the Veterans Claims Assistance Act of 2000 (VCAA).  This was accomplished and the case was returned to the Board.  

In April 2010, a Board hearing was held before the undersigned in Washington, D.C.  A transcript of the hearing is associated with the Veteran's claims file.

In a June 2010 decision, the Board reopened the claims of service connection for cervical spine and left shoulder disabilities and remanded the case for de novo review.  The case was returned to the Board in March 2011 and July 2012 when the case was remanded so that medical opinions could be obtained.  The Board found that the medical opinions obtained were inadequate.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

As noted, the issues in this case have been repeatedly remanded so that medical opinions could be obtained.  The Veteran has several avenues upon which his claims of service connection for cervical and left shoulder disabilities are based, including direct service connection as a residual of a fall he states occurred during service and as secondary to his service-connected right shoulder disability.  In July 2012, the examiner was asked to answer questions relating to whether the cervical and left shoulder disabilities are the result of an in-service injury, or proximately due to or aggravated by the Veteran's service-connected right shoulder disability.  In August 2012, the examiner addressed the Board's questions.  This was the same examiner who examined the Veteran in April 2011 and submitted an addendum opinion in June 2011.  As pointed out by the Veteran's representative; however, the examiner did not render an opinion regarding whether the cervical spine or left shoulder disabilities were aggravated by the service-connected right shoulder disability.  Therefore, the case must be returned for the necessary opinion.  As such, the case must, once again, be remanded.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).  

The claim for TDIU must be held in abeyance pending the development requested.  

It is noted that "when aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO/AMC should arrange for the Veteran's claims folder to be returned to the VA examiner who conducted the April 2011 VA examination.  The VA examiner should be requested to provide an opinion regarding whether the Veteran's left shoulder disability or his cervical spine disability were aggravated by the service-connected right shoulder disability.  A complete rationale for the opinions should be provided.  

If, and only if, the examiner is not available, the RO/AMC should arrange for the Veteran to undergo a medical examination to ascertain whether or not his service-connected right shoulder disability aggravated his cervical spine or left shoulder disabilities.  The claims file should be made available for review.  Based on a review of the claims file and the results of the Veteran's physical examination, the examiner should be asked to provide an opinion as to is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's right shoulder disability aggravated his left shoulder or cervical spine disabilities.  A complete rationale for the opinion should be provided.  

2.  Thereafter, the RO/AMC should readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a SSOC that addresses all relevant actions taken on the claim.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Robert E. P. Jones
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



